Citation Nr: 1300050	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-36 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for bone spurs.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1991 to July 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for pes planus, hypertension, and bone spurs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence of a current eye disorder, aside from diminished visual acuity, has not been presented; and there is no suggestion that any decrease in visual acuity was caused or aggravated by an in-service disease or injury.


CONCLUSION OF LAW

Criteria for service connection for an eye disorder, to include diminished visual acuity, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran filed for service connection for an "eye condition" in October 2009.  However, he provided no explanation as to what he actually meant by "eye condition" or why he felt that he had an eye disability that either began during or was otherwise caused by his military service.

Service treatment records dated in August 1991, show distant vision of 20/25 in the right eye and 20/20 in the left eye.  Service treatment records dated in November 1994 show corrected distant vision of 20/20 bilaterally, which is normal vision.  Service treatment records dated April 1996 show the presence of an astigmatism, which is considered a congenital or developmental defect not subject to service connection.  

In this regard, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, and that congenital or developmental defects are not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, including refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 

That is, VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  No aggravation or trauma has been alleged in this case.

Following service, treatment records dated in March 2005 show a history of a visual deficit with use of eyeglasses, but no specific eye disability, beyond this decreased visual acuity, appears to have been diagnosed.  The Veteran has not argued otherwise.

As described, there is no basis to establish service connection for a left or right eye condition as the evidence fails to show a diagnosed eye condition other than refractive error, which as noted is not service connectable.  Therefore, Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  While additional treatment records are being sought on remand, the records which have been identified as missing are in regard to treatment of the Veteran's lower extremities.  The Veteran has not actually alleged receiving any post-service eye treatment and no suggestion is in the record describing any missing any eye records.  Therefore, there is no prejudice to the Veteran is adjudicating his eye claim at this time.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion that he has an eye disability, and the service treatment records only show the finding of an astigmatism, which is considered a congenital or developmental defect not subject to service connection.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for an eye condition is denied.


REMAND

The Veteran has filed a claim seeking service connection for hypertension.  Service treatment records show that at his enlistment physical, the Veteran's blood pressure was 130/82, although he denied a history of high blood pressure at that time.  In December 1993, while seeking psychiatric treatment, the Veteran had a blood pressure reading of 171/79.  In June 1995, his blood pressure readings were 142/82 and 158/98, when he sought treatment after injuring his ankle playing basketball, and it was noted that he had borderline hypertension.  Several additional blood pressure readings are of record from the Veteran's time in service, including 143/77 in February 1996, 122/86 in April 1996, and 136/77 and 130/70 in June 1996.  The Veteran separated from service in July 1996.

A limited number of treatment records are contained in the Veteran's claims file from the years following his separation from service, but it appears that he is currently diagnosed with hypertension for which he is prescribed lisinopril.  As such, a medical opinion of record is needed to address the etiology of his hypertension.

With regard to the Veteran's lower extremity claims (pes planus and bone spurs), the Veteran's enlistment physical found that his feet were not normal, as he was specifically noted to have moderate pes planus.  

As such, the presumption of soundness does not attach to his feet.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Once a veteran has been found to be unsound at entry, the focus of the claim shifts, such that instead of a claim for service connection, it becomes a claim for aggravation.  At this point, the burden shifts to the veteran who must establish that there was an increase in disability during his time in service in order to trigger the presumption of aggravation.  38 U.S.C.A. § 1153; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Service treatment records do not show any treatment for pes planus, and the Veteran's feet were found to be normal at a periodic physical in November 1994.  It is true that he was treated for toe and ankle injuries in service, which he has referenced as evidence that his feet were exposed to rigorous activity.

At a RO hearing in May 2011, the Veteran acknowledged that he had pes planus at enlistment, but he felt that in performing his duties in service such as marching, and running, his pre-existing pes planus was permanently aggravated.

Following service, treatment records dated in March 2009, show significant pes planus involving both feet, and x-ray shows significant degenerative change involving the subtalar joint as well as talar breaking bilaterally and degenerative change about the calcaneocuboid and talonavicular joints.  

It is also noted that in June 2010, the Veteran's private doctor, M.S., wrote a statement that the Veteran's posterior tibial tendon dysfunction with degenerative joint disease of the bilateral feet was more likely than not related to his service connected chronic foot and ankle pain.  However, the Veteran is only service connected for his right ankle, not for disabilities of both feet.  Moreover, it is unclear that the doctor was aware that the Veteran's pes planus existed prior to service.  As such, a medical opinion should be obtained.  

While it could be argued that these private treatment records show that the Veteran's pes planus had worsened since his military enlistment in 1991, the fact remains that the treatment occurred more than 12 years after the Veteran separated from service.  Thus, while moderate pes planus was shown prior to service and significant pes planus involving both feet was shown years after service, the evidence does not currently show that the Veteran's pes planus condition was permanently worsened during service, from November 1991 to July 1996, or caused by this service.

The Veteran testified that he did not seek treatment for his feet following service, because he was trying to support a family, indicating that he did not actually see a doctor until 2005.  The Veteran asserted that his doctor had told him that his pes planus was aggravated, but he acknowledged that the doctor had never put such a statement in writing. 

The Veteran has also indicated that he has been treated on several occasions by a Dr. M.S.  For example, in a May 2006 private treatment record it was noted that the Veteran had seen Dr. M.S. for custom orthotics.  An opinion was provided by Dr. M.S. in June 2010, but it does not appear any of the underlying treatment records were obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all of the medical providers who have treated him since service for his feet or for his hypertension.  Then, request that the Veteran provide authorization to obtain the records from any identified treatment providers, including specifically Dr. M.S.

2.  Then, schedule the Veteran for an examination of his hypertension.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

Specifically, the examiner should provide an opinion as to: 

a) whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service, considering the blood pressure reading of 130/82 at enlistment.  If so, the examiner should indicate whether there is clear and unmistakable evidence that the Veteran's hypertension was not permanently worsened during his military service, or if so that any worsening was due to the natural progression of the disease; and

b) whether, if it is determined that the Veteran's hypertension did not exist prior to his military service, it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically address the service treatment records, including the record suggesting that the Veteran had borderline hypertension in service in 1995.

3.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

The examiner should determine:

a) whether it is at least as likely as not (50 percent or greater) that the Veteran's pes planus, which existed prior to service, was permanently aggravated by his military service (aggravation means that a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition).  In doing so, the examiner should specifically address the lack of treatment for pes planus in the service treatment records, the lack of any treatment for approximately a decade after service, and Dr. M.S.' June 2010 letter.

b) whether the Veteran has bone spurs in either ankle, and if so, whether it is at least as likely as not (50 percent or greater) that the bone spurs began during or were otherwise caused by the Veteran's military service, or were caused or aggravated by either his service connected right ankle disability, or his bilateral pes planus. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


